Citation Nr: 0701153	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  03-29 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to service connection for residuals of a right 
ankle injury.


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The veteran served on active duty for training from October 
1978 to January 1979.  He also had other periods of training 
in the Army Reserves and the Army National Guard of New York.

This appeal was previously before the Board of Veterans' 
Appeals (Board) in January 2005, when the veteran's claim for 
entitlement to service connection for residuals of a right 
ankle injury was denied.  The veteran appealed the denial to 
the United States Court of Appeals for Veterans Claims 
(Court).  In July 2006, the Court granted a joint motion for 
remand filed by both parties to the appeal, vacated the 
Board's decision and remanded the issue for further 
evidentiary development and adjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that he injured his ankle when he fell 
on ice during basic training at Fort Leonard Wood.  He 
testified during an April 2004 hearing that he was treated in 
the hospital where a cast was put on his ankle.  Despite the 
cast, he stated that he finished basic training without 
delay.  He stated that after basic training, he had weakness 
in the ankle, causing it to give out and that he received 
medical treatment for the ankle in the Reserves.  

The veteran also testified that he had received private 
medical treatment for his right ankle from a Dr. Wasser and a 
Dr. Hannan.  Records reflecting such treatment are not 
currently contained in the claims file for review by 
adjudicators.  Accordingly, the case is REMANDED for the 
following action:

1.  The RO should obtain the addresses of 
Dr. Wasser and Dr. Hannan from the 
veteran.  After securing the necessary 
release, the RO should obtain records 
reflecting all treatment provided by 
these physicians for the veteran's right 
ankle complaints.

2.  The RO should accomplish any 
additional evidentiary or procedural 
development which may become necessary 
based upon the contents of the records 
received from Drs. Wasser and Hannan, 
such as providing the veteran with a VA 
orthopedic examination, if indicated.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).

_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

